IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MONTE DENNE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2516

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed April 11, 2017.

An appeal from the Circuit Court for Santa Rosa County.
Ross M. Goodman, Judge.

Monte Denne, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Julian E Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.